APPENDIX A Fund Fee Rate Effective Date Cambria Global Income and Currency Strategies ETF 0.69% May 2, 2013 Cambria Shareholder Yield ETF 0.59% May 2, 2013 Cambria Foreign Shareholder Yield ETF 0.59% September 10, 2013 Cambria Emerging Shareholder Yield ETF 0.59% September 10, 2013 Cambria Sovereign High Yield Bond ETF 0.59% December 10, 2013 Cambria Global Momentum ETF 0.59% December 10, 2013 Cambria Value and Momentum ETF 0.59% December 10, 2013 Cambria Global Asset Allocation 0.59% September 16, 2014
